IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                            No. 01-60065
                         Conference Calendar



LOUIS JAMES CLAY, JR.,

                                          Plaintiff-Appellant,

versus

WILKINSON CO. BOARD OF SUPERVISORS;
LILLIE B. SANDERS,

                                          Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                    USDC No. 5:00-CV-261-BrS
                      --------------------
                         August 10, 2001

                    ON PETITION FOR REHEARING

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:

     IT IS ORDERED that the petition for rehearing is DENIED in

part and GRANTED in part only to the extent that we sua sponte

revise the first sentence of the last paragraph of our previous

opinion to read as follows: “The dismissal of this appeal as

frivolous counts as a strike for purposes of 28 U.S.C.§ 1915(g).”